                Case 20-10755-BLS              Doc 285        Filed 06/02/20        Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

RAVN AIR GROUP, INC., et al.,                               Case No. 20-10755 (BLS)

                                  Debtors.1                 (Jointly Administered)



APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
  THE DEBTOR, RAVN AIR GROUP, INC., ET AL., FOR ORDER AUTHORIZING
 EMPLOYMENT AND RETENTION OF ALVAREZ & MARSAL NORTH AMERICA,
       LLC AS FINANCIAL ADVISOR NUNC PRO TUNC TO MAY 5, 2020


         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

chapter 11 cases of the above-captioned debtors and debtors in possession (collectively, the

“Debtors”) hereby submits this application (the “Application”) for entry of an order pursuant to

sections 328 and 1103 of title 11 of the United States Code (the “Bankruptcy Code”), authorizing

the employment and retention of Alvarez & Marsal North America, LLC (together with its and its

affiliates’ and wholly owned subsidiaries’ respective agents, independent contractors, and

employees, “A&M”), as financial advisor to the Committee, effective as of May 5, 2020. In

support of this Application, the Committee relies on the declaration of Richard Newman (the

“Newman Declaration”), attached hereto as Exhibit B incorporated herein by reference, and

respectfully states as follows:




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is: 4700 Old International Airport
Road, Anchorage, AK 99502.


73777729.1
              Case 20-10755-BLS         Doc 285       Filed 06/02/20    Page 2 of 10




                                         JURISDICTION

               1.      This Court has jurisdiction to consider this Application pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter constitutes a core proceeding pursuant

to 28 U.S.C. § 157(b)(2), and the Committee confirms its consent pursuant to Rule 9013-1(f) of

the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

the District of Delaware (the “Local Rules”) to the entry of a final order by the Court in connection

with this Application to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

               2.      The statutory bases for the relief requested herein are Bankruptcy Code

sections 328 and 1103, Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rules 2014-1 and 2016-2 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

                                        BACKGROUND

               3.      On April 5, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief pursuant to chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Court”).

               4.      The Debtors continue to operate their business as debtors-in-possession

pursuant to Bankruptcy Code sections 1107(a) and 1108. No request has been made for the

appointment of a trustee or an examiner.

               5.      On April 20, 2020 (the “Formation Date”), the United States Trustee for the

District of Delaware (the “U.S. Trustee”) appointed the Committee pursuant to Bankruptcy Code
                                                -2-

73777729.1
               Case 20-10755-BLS        Doc 285       Filed 06/02/20    Page 3 of 10




section 1102 The Notice of Appointment of Committee of Unsecured Creditors [Docket No. 84]

was filed on April 20, 2020.

                6.     On May 5, 2020, the Committee selected A&M to provide financial

advisory services to the Committee.

                                       RELIEF REQUESTED

                7.     By this Application, the Committee requests entry of an order, in the form

attached hereto as Exhibit A, pursuant to Bankruptcy Code sections 328 and 1103(a) of the

Bankruptcy Code, and Bankruptcy Rule 2014(a) approving the employment and retention of A&M

as financial advisor to the Committee in these chapter 11 cases.

                8.     The Committee requests that A&M’s retention be approved effective as of

May 5, 2020.

                9.     The Committee is familiar with the professional standing and reputation of

A&M. The Committee understands and recognizes that A&M has a wealth of experience in

providing financial advisory services in restructurings and reorganizations and enjoys an excellent

reputation for services it has rendered in chapter 11 cases on behalf of debtors and creditors

throughout the United States.

                10.    The services of A&M are deemed necessary to enable the Committee to

assess and monitor the efforts of the Debtors and their professional advisors to maximize the value

of their estates and to reorganize successfully. Further, A&M is well qualified and able to represent

the Committee in a cost-effective, efficient, and timely manner.

                                      SCOPE OF SERVICES

                11.    The Committee and A&M arrived at a mutual agreement as to the

substantial efforts that will be required in this engagement as described herein. Subject to further

order of the Court, A&M will provide such advisory services to the Committee and its legal
                                                -3-

73777729.1
             Case 20-10755-BLS          Doc 285       Filed 06/02/20   Page 4 of 10




advisors as A&M and the Committee deem appropriate and feasible over course of these chapter

11 cases, including but not limited to the following:

               (a)     Assist in the assessment and monitoring of cash flow budgets, liquidity and
                       operating results;

               (b)     Assist in the review of Court disclosures, including the Schedules of Assets
                       and Liabilities, the Statements of Financial Affairs, Monthly Operating
                       Reports, and Periodic Reports;

               (c)     Assist in the review of the Debtors’ cost/benefit evaluations with respect to
                       the assumption or rejection of executory contracts and/or unexpired leases;

               (d)     Assist in the analysis of any assets and liabilities and any proposed
                       transactions for which Court approval is sought;

               (e)     Assist in the review of the Debtors’ proposed key employee retention plan
                       and key employee incentive plan (if any);

               (f)     Attend meetings with the Debtors, the Debtors’ lenders and creditors,
                       potential investors, the Committee and any other official committees
                       organized in these chapter 11 cases, the U.S. Trustee, other parties in
                       interest, and professionals hired by the same, as requested;

               (g)     Assist in the review of any tax issues;

               (h)     Assist in the investigation and pursuit of avoidance actions;

               (i)     Assist in the review of the claims reconciliation and estimation process;

               (j)     Assist in the review of the Debtors’ business plan;

               (k)     Assist in the review of the sales or dispositions of the Debtors’ assets,
                       including allocation of sale proceeds;

               (l)     Assist in the review and/or preparation of information and analysis
                       necessary for the confirmation of a plan in these chapter 11 cases; and

               (m)     Render such other general business consulting or such other assistance as
                       the Committee or its counsel may deem necessary, consistent with the role
                       of a financial advisor and not duplicative of services provided by other
                       professionals in these chapter 11 cases.

               12.     In order for A&M to perform the services set forth above, it will be

necessary for A&M personnel to have access to certain books, records and reports of the Debtors


                                                -4-

73777729.1
              Case 20-10755-BLS        Doc 285        Filed 06/02/20   Page 5 of 10




and to have discussions with the Debtors’ personnel. Accordingly, the Committee understands

that, to the extent A&M is not given the Debtors’ cooperation or access to the Debtors’ personnel,

books and records and other sources of data, A&M’s ability to provide the services set forth above

will be limited.

               13.     Because of the limitations in this proposed retention, the depth of A&M’s

analysis and verification of the data are limited. It is understood by the Committee that A&M is

not being requested to perform an audit and that A&M will rely on the accuracy and validity of

the data disclosed to A&M or supplied to A&M by, or on behalf of, employees and representatives

of the Debtors or the Committee. A&M is not updating, nor is A&M under any obligation to

update, data submitted to A&M or reviewing any other areas unless specifically requested by the

Committee.

               14.     The Committee understands that the services to be rendered may include a

review and assessment of projections and other forward-looking statements and that numerous

factors can affect the actual results of the Debtors’ operations, which may materially and adversely

differ from those projections and other forward-looking statements.

               15.     All advice (written or oral) provided by A&M to the Committee in

connection with this engagement is intended solely for the benefit and use of the Committee in

considering the matters to which this engagement relates.

               16.     From time to time A&M may utilize the services of the employees of its

affiliates in the performance of services hereunder. Such affiliates are wholly-owned by A&M’s

parent company and certain employees.




                                                -5-

73777729.1
             Case 20-10755-BLS             Doc 285     Filed 06/02/20   Page 6 of 10




                               PROFESSIONAL COMPENSATION

               17.    The Committee has agreed to the following compensation, in addition to

certain indemnification obligations described below, for the services to be provided by A&M in

these chapter 11 cases:

               (a)    Hourly Rates: A&M will be paid by the Debtors for the services of A&M
                      professionals at the following hourly rates, subject to periodic adjustments:

                          a.    Managing Directors            $900-$1,150

                          b.    Directors                     $700-$875

                          c.    Associates                    $550-$675

                          d.    Analysts                      $400-$500

               (b)    Expense Reimbursement: A&M will be reimbursed for reasonable
                      expenses incurred in connection with this engagement such as travel,
                      lodging, third party duplication, messenger and telephone charges;
                      reasonable expenses include any reasonable legal fees incurred for A&M’s
                      defense of its retention application and fee applications submitted in these
                      chapter 11 cases, subject to Court approval.

               18.    The proposed order provides that A&M shall file applications for interim

and final allowance of compensation and reimbursement of expenses pursuant to the procedures

set forth in Bankruptcy Code sections 330 and 331, such Bankruptcy Rules as may then be

applicable, and any applicable orders and procedures of this Court, including the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals (the “Interim Compensation Order”) Docket No. 223.

                               INDEMNIFICATION PROVISIONS

               19.    The Committee has agreed that neither A&M nor any of its agents,

representatives, members or employees shall have any liability (whether direct or indirect, in

contract or tort or otherwise), to the Committee for, or in connection with, the engagement of A&M

contemplated hereunder except for any such liability for losses, claims, damages or liabilities

                                                 -6-

73777729.1
             Case 20-10755-BLS         Doc 285        Filed 06/02/20   Page 7 of 10




incurred by the Committee that are finally judicially determined by the Court to have primarily

resulted from the gross negligence or willful misconduct of A&M.

               20.     As part of the overall compensation payable to A&M, subject to paragraphs

22 and 23 below, the Committee has agreed to request that the Court require the Debtors to

indemnify, defend and hold harmless A&M and its affiliates and their respective personnel

(“Indemnified Parties”) for any claims arising from, related to, or in connection with A&M’s

engagement and to request that this Court enter an order approving such indemnification obligation.

               21.     In addition, subject to paragraphs 22 and 23 below, in the event that, at any

time whether before or after termination of the engagement or the Agreement, as a result of, or in

connection with, A&M’s engagement and its personnel’s role hereunder, A&M or any Indemnified

Party is required to produce any of its personnel (including former employees) for examination,

deposition or other written, recorded or oral presentation, or A&M or any of its personnel

(including former employees) or any other Indemnified Party is required to produce or otherwise

review, compile, submit, duplicate, search for, organize or report on any material within such

Indemnified Party’s possession or control pursuant to a subpoena or other legal (including

administrative) process, the Committee requests that the Court approve the Debtors’ obligation to

reimburse the Indemnified Party for its out-of-pocket expenses, including the reasonable fees and

expenses of its counsel, and to compensate the Indemnified Party for the time expended by its

personnel based on such personnel’s then current hourly rate.

               22.     The Debtors shall have no obligation to indemnify A&M for any claim or

expense that is either (i) judicially determined (the determination having become final) to have

arisen primarily from A&M’s bad faith, gross negligence or willful misconduct, or (ii) settled prior

to a judicial determination as to A&M’s bad faith, gross negligence or willful misconduct but


                                                -7-

73777729.1
              Case 20-10755-BLS         Doc 285        Filed 06/02/20    Page 8 of 10




determined by this Court, after notice and a hearing pursuant to paragraph 23 below, to be a claim

or expense for which A&M is not entitled to receive indemnity under the terms of this Application.

               23.     If, before the earlier of (i) the entry of an order confirming a chapter 11 plan

in these cases (that order having become a final order no longer subject to appeal), and (ii) the

entry of an order closing these chapter 11 cases, A&M believes that it is entitled to the payment of

any amounts by the Debtors on account of the Debtors’ indemnification, contribution and/or

reimbursement obligations described above, including, without limitation, the advancement of

defense costs, A&M must file an application therefore in this Court, and the Debtors may not pay

any such amounts to A&M before the entry of an order by this Court approving the payment. This

paragraph is intended only to specify the period of time under which the Court shall have

jurisdiction over any request for fees and expenses by A&M for indemnification, contribution or

reimbursement and not a provision limiting the duration of the Debtors’ obligation to indemnify

A&M.

               24.     Because A&M and its professional service provider affiliates and

subsidiaries comprise a consulting firm (the “Firm”) that serves clients on an international basis in

numerous cases, both in and out of court, it is possible that the Firm may have rendered or will

render services to, or have business associations with, other entities or people which had, have or

may have relationships with the Committee members. The Firm will not be prevented or restricted

by virtue of providing the services under this Agreement from providing unrelated services to other

entities or individuals, including entities or individuals whose interests may be in competition or

conflict with the Committee members, provided the Firm makes appropriate arrangements to

ensure that the confidentiality of information is maintained.




                                                 -8-

73777729.1
              Case 20-10755-BLS          Doc 285       Filed 06/02/20    Page 9 of 10




               25.     The Committee respectfully submits that these indemnification provisions

are reasonable for financial advisory engagements both out of court and in chapter 11 cases.

Accordingly, as part of this Application, the Committee requests that this Court approve the

indemnification provisions.

                                  NO DUPLICATION OF SERVICES

               26.     The Committee believes that the services provided by A&M will not

duplicate the services that other professionals will be providing to the Committee in these chapter

11 cases. Specifically, A&M will carry out unique functions and will use reasonable efforts to

coordinate with the Committee, Brown Rudnick LLP and the other professionals retained in these

chapter 11 cases to avoid the unnecessary duplication of services.

              A&M’S RELATIONSHIPS AND CONFLICTS DISCLOSURES

               27.     The Committee believes that A&M has no connection with the Debtors,

their creditors, or other parties in interest, except as otherwise set forth in the Newman Declaration.

Pursuant to Bankruptcy Code section 1103(b), the Committee believes that, except as set forth in

the Newman Declaration, A&M does not represent any other entity having an adverse interest in

connection with the chapter 11 cases.

               28.     A&M has conducted, and will conduct, an ongoing review of its files to

ensure that no conflicts or other disqualifying circumstances exist or arise. If any new material

facts or relationships are discovered, A&M will supplement its disclosure to this Court.

               29.     A&M has agreed not to share with any person or firm the compensation to

be paid for professional services rendered in connection with these cases.

                          SATISFACTION OF LOCAL RULE 2014-1

               30.     Local Rule 2014-1 provides that an application for employment of a

professional made within 30 days of such employment shall be deemed contemporaneous. This
                                                 -9-

73777729.1
              Case 20-10755-BLS        Doc 285      Filed 06/02/20     Page 10 of 10




Application was filed within 30 days after the Committee’s employment of A&M. The Committee

therefore submits that the criteria set forth in Local Rule 2014-1 have been satisfied.

                                     NO PRIOR REQUEST

                31.    No prior application for the relief requested herein has been made to this or

any other court.

                                             NOTICE

                32.    Notice of this Application has been given to the following parties, or their

counsel, if known: (a) the Office of the United States Trustee for the District of Delaware; (b) the

Debtors; (c) BNP Paribas, as administrative agent for the Prepetition Secured Lenders; (d) the DIP

Agent; and (e) all parties requesting notice in these chapter 11 cases pursuant to Bankruptcy Rule

2002. The Committee submits that no other or further notice need be provided.

                                         CONCLUSION

         WHEREFORE, the Committee respectfully requests that the Court enter an order granting

the relief requested herein and such other and further relief as the Court deems just and proper.

Dated: June 2, 2020                           THE OFFICIAL COMMITTEE OF
                                              UNSECURED CREDITORS OF RAVN AIR
                                              GROUP, INC., et al.


                                              By: Crowley Fuels, LLC


                                              /s/ Courtney A. McCormick
                                              Courtney A. McCormick, Committee Chair, solely
                                              in her capacity as Chair of the Committee and not in
                                              any individual capacity




                                               - 10 -

73777729.1
